

Exhibit 10.1



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
September 18, 2014 (the “Commencement Date”), by and between Beazer Homes USA,
Inc., a Delaware corporation (the “Company”), and Allan P. Merrill
(“Executive”).
RECITALS
A.Executive is an experienced executive with considerable skill and expertise
valuable to the success of the Company.
B.    The Company and Executive previously entered into an Employment Agreement,
effective as of June 13, 2011 (“Prior Employment Agreement”), that is being
superseded and replaced in its entirety by this Agreement.
C.    The Company desires to continue to employ Executive, and Executive wishes
to continue to provide his services to the Company, subject to the terms and
conditions set forth in this Agreement.
D.    During employment with the Company, Executive will have access to certain
Confidential Information and trade secrets of the Company and its Affiliates. It
is desirable and in the best interests of the Company to protect the
Confidential Information and trade secrets of the Company and its Affiliates, to
prevent unfair competition by former executives of the Company following
separation of their employment with the Company and to secure cooperation from
former executives with respect to matters related to their employment with the
Company.
E.    Executive acknowledges that his receipt of compensation and benefits under
this Agreement depends on, among other things, Executive’s willingness to agree
to and abide by the non-disclosure, non-competition, non-solicitation and other
covenants contained in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:
1.    Employment. Subject to all terms and conditions hereof, as of the
Commencement Date, the Company will employ Executive, and Executive will accept
such employment and perform services for the Company, upon the terms and
conditions set forth in this Agreement.

1
    
 



--------------------------------------------------------------------------------



2.    Term of Employment. Unless terminated at an earlier date in accordance
with Section 8 hereof, the term of Executive’s employment with the Company
pursuant to this Agreement will be for the period commencing on the Commencement
Date and ending on the fourth (4th) anniversary of the Commencement Date (the
“Expiration Date”), subject to possible extension after a Change of Control as
provided in Section 9(j) below (the “Term”).
3.    Position and Duties.
(a)    Position with the Company. While Executive is employed by the Company
hereunder, Executive shall serve as the President and Chief Executive Officer
(the “CEO”) of the Company and shall report to the Board of Directors of the
Company (the “Board”). As the President and CEO, Executive shall (i) manage the
day-to-day affairs and operations of the Company, (ii) have duties and powers
customarily associated with the office of the president and chief executive
officer of a significant business enterprise, and (iii) perform such duties and
responsibilities as the Board may assign to him from time to time, which will be
consistent with his position. If requested by the Board, Executive will also
serve on the Board (and on the board of directors of any of the Company’s
Affiliates) and provide services to the Company, or any of its Affiliates, in
such capacities as may be requested from time to time by the Board, all without
additional compensation.
(b)    Performance of Duties and Responsibilities. While Executive is employed
by the Company, Executive will serve the Company and its Affiliates faithfully
and to the best of his ability and will devote his full time, attention and
efforts to the business of the Company and its Affiliates and the promotion of
the Company’s interests. Executive will follow and comply with, and hereby
agrees to be bound by, applicable policies, programs and procedures adopted by
the Board or the Company from time to time, including without limitation,
policies relating to business ethics, conflict of interest, non-discrimination
and non-harassment, confidentiality and protection of trade secrets and programs
relating to executive and director ownership of stock in the Company. Executive
agrees not to accept other employment or engage in other material business
activity, including serving on the board of directors of other companies, except
as approved in writing by the Board, but may participate in charitable and
personal investment activities, so long as such activities do not interfere with
the performance of his duties and responsibilities hereunder. Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement.
(c)    Place of Employment. Executive’s initial primary office will be at the
Company’s headquarters located at 1000 Abernathy Road, Atlanta, GA 30328.
Executive will perform his duties primarily from such location subject to
business travel in the ordinary course of Executive’s performance of his duties
and responsibilities as may reasonably be required,

2
    
 



--------------------------------------------------------------------------------



including frequent visits to the Company’s current facilities as well as any new
facilities the Company or its subsidiaries shall operate from in the future.
4.    Compensation.
(a)    Base Salary. The Company shall pay to Executive an annual base salary of
not less than Nine Hundred Thousand Dollars ($900,000) (prorated for partial
monthly and annual periods), less deductions and withholdings, which base salary
shall be paid in accordance with the Company’s normal payroll policies and
procedures (the “Base Salary”). The Board or the Compensation Committee of the
Board (the “Committee”) shall conduct annual performance reviews of Executive
for merit increases and may, in its sole discretion, increase Executive’s Base
Salary on an annual basis (but Executive’s Base Salary shall not be decreased
during the Term).
(b)    Annual Performance Bonus. Executive will be eligible to participate in
the Company’s annual performance-based bonus plan with an annual target bonus of
one hundred fifty percent (150%) of Executive’s Base Salary. The Board or the
Committee will annually establish the terms and conditions of the annual
incentive plan. In order to be eligible to receive any performance-based bonus
under this Section 4(b), Executive must be employed by the Company through the
close of business on the first business day of the fiscal year immediately
following the fiscal year for which such performance-based bonus was earned (or,
if earlier, the date such performance-based bonus is paid). Achievement of the
performance criteria for each such fiscal year will be determined by the
Committee, in its sole discretion, within sixty (60) days after the end of the
applicable fiscal year and will be earned and paid in accordance with the
Company’s standard policies adopted from time to time, but in no event will any
performance-based bonus under this Section 4(b) be paid later than last day of
the calendar year during which the applicable fiscal year ends (e.g., for the
fiscal year ending September 30, 2014 any payment would be made by no later than
December 31, 2014).
(c)    Employee Benefits. While Executive is employed by the Company hereunder,
Executive shall be entitled to participate in all employee benefit plans and
programs of the Company as are provided from time to time by the Company or its
Affiliates to senior executives of the Company to the extent that Executive
meets the eligibility requirements for each individual plan or program. The
Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program, and Executive’s participation in
any such plan or program shall be subject to the provisions, rules and
regulations of such plan or program.
(d)    Long-Term Incentive Compensation Awards. Executive shall be eligible to
participate in the Company’s 2014 Long-Term Incentive Plan (“2014 LTIP”) and
other long-term incentive compensation programs the Company may establish.
Executive shall be eligible to receive annual awards or grants having a value of
up to two hundred fifty percent (250%) of

3
    
 



--------------------------------------------------------------------------------



Executive’s Base Salary (subject to increase or decrease by the Committee). The
amount, form of award or grant, vesting and other terms and conditions of the
award or grant shall be determined by the Committee, in its sole discretion.
(e)    Grant of Restricted Stock. On the Commencement Date, or as soon
thereafter as is practical, the Company shall grant Executive Two Hundred Fifty
Thousand (250,000) shares of Restricted Stock pursuant to the 2014 LTIP. The
Restricted Stock will vest on the date four (4) years after the Commencement
Date, provided that the agreement for such Restricted Stock grant provides for
earlier vesting under certain conditions, including pursuant to Article 16 of
the 2014 LTIP. The other terms and conditions of the Restricted Stock grant will
be established by the Committee pursuant to the 2014 LTIP.
(f)    Expenses. The Company shall reimburse Executive for all reasonable
out-of-pocket business, travel and entertainment expenses incurred by Executive
in the performance of the duties and responsibilities hereunder. Such
reimbursement shall be subject to the Company’s normal policies and procedures
for expense pre-approval and verification, documentation and reimbursement.
(g)    Vacation. Executive shall be eligible for vacation each year in
accordance with the Company’s standard policies, but not less than four (4)
weeks per year. Such vacation will be taken at such times so as not to disrupt
the operations of the Company.
(h)    Recoupment of Incentive Compensation. Performance-related bonuses and
other incentive compensation, including equity awards, paid or granted to
Executive will be subject to the terms of any policy of recoupment adopted or
amended from time to time by the Board or the Committee as they deem necessary
or desirable to comply with the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (providing for recovery of
erroneously awarded compensation), Section 304 of the Sarbanes-Oxley Act of 2002
(providing for forfeiture of certain bonuses and profits), and any implementing
rules and regulations of the U.S. Securities and Exchange Commission and
applicable listing standards of a national securities exchange adopted in
accordance with either of those Acts, which policy is incorporated into this
Agreement by this reference.
5.    Confidential Information. Executive acknowledges that on the Commencement
Date Executive is in possession of and thereafter will receive Confidential
Information (as hereinafter defined) and trade secrets of the Company and its
Affiliates. Except as approved in writing by the Board or by Company policies
approved by the Board, during his employment with the Company and at all times
thereafter, Executive shall not divulge, furnish or make accessible to anyone or
use in any way other than in the ordinary course of the business of the Company
and its Affiliates, any Confidential Information or trade secrets of the Company
or

4
    
 



--------------------------------------------------------------------------------



any of its Affiliates. For purposes of this Agreement, Confidential Information
means and includes: (a) any confidential, proprietary or secret designs,
processes, formulae, plans, devices or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company and/or its Affiliates, (b) any customer or supplier lists of the Company
and/or its Affiliates, (c) any confidential, proprietary or secret development
or research work of the Company and/or its Affiliates, (d) any strategic or
other business, marketing or sales plans of the Company and/or its Affiliates,
or (e) any financial data or plans respecting the Company and/or its Affiliates.
Executive acknowledges that the Confidential Information and trade secrets
constitute a unique and valuable asset of the Company and/or its Affiliates and
represent a substantial investment of time and expense by the Company and/or its
Affiliates, and that any disclosure or other use of such Confidential
Information and trade secrets other than for the sole benefit of the Company
and/or its Affiliates, would be wrongful and would cause irreparable harm to the
Company and/or its Affiliates. The foregoing obligations of confidentiality
shall not apply to any knowledge or information that (x) is now or subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, other than as a direct or indirect result of the breach of this
Agreement by Executive or (y) is required to be disclosed by legal process. The
obligations of Executive in this Section 5 will continue throughout Executive’s
employment with the Company and indefinitely following the termination of
Executive’s employment with the Company.
6.    Ventures; Intellectual Property. If, during his employment with the
Company, Executive is engaged in or associated with the planning or implementing
of any project, program or venture involving the Company and/or its Affiliates
and a third party or parties, all rights in such project, program or venture
shall belong to the Company or its Affiliates. Except as approved in writing by
the Board, Executive shall not be entitled to any interest in any such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith, other than the compensation to be paid to Executive by the
Company as provided in this Agreement. Except as expressly permitted by
Section 7(c), Executive shall have no interest, direct or indirect, in any
customer or supplier that conducts business with the Company and/or its
Affiliates, unless such interest has been disclosed in writing to and approved
by the Board before such customer or supplier seeks to do business with the
Company or its Affiliates, as applicable. All know-how, improvements and
inventions, whether or not patentable, and trade secret information conceived or
originated by Executive that arise during his employment with the Company or out
of the performance of his duties and responsibilities under this Agreement or
any related material or information shall be the property of the Company, and
all rights therein are hereby assigned by Executive to the Company. All right,
title and interest in all copyrightable material that Executive shall conceive
or originate individually or jointly or commonly with others, and that arise
during his employment with the Company or out of the performance of his duties
and responsibilities under this Agreement, shall be the property of the Company,
shall be considered “works made for

5
    
 



--------------------------------------------------------------------------------



hire,” as defined in the U.S. Copyright Act, and are hereby assigned by
Executive to the Company, along with ownership of any and all copyrights in the
copyrightable material. Executive shall execute any and all instruments and
perform all other acts necessary in furtherance of this Section 6, including
without limitation, all actions necessary to file patent applications and to
register copyrights on behalf of the Company. The obligations of Executive in
this Section 6 shall survive the termination of Executive’s employment with the
Company.
7.    Noncompetition and Nonsolicitation Covenants.
(a)    Executive covenants and agrees that during his employment with the
Company and for the longer of (x) the twelve-month period commencing on his
Termination Date, or (y) if severance payments become due to Executive under
Section 9 hereof, the date on which the last of such severance payments is due
(the “Restricted Period”), whether or not Executive is terminated with or
without Cause, or whether such termination is at the instance of Executive (with
or without Good Reason) or occurs before or after expiration of the Term,
Executive will not (except on behalf of the Company or an Affiliate), directly
or indirectly, serve or act as an owner, principal, partner, employee, officer,
director, stockholder or consultant (which term does not include acting as an
investment banker) of a Competitive Business in the Restricted Area. For
purposes hereof, (i) “Competitive Business” shall mean the production
homebuilding business for single family homes (whether attached or detached) and
other businesses in which the Company and its Affiliates are engaged (or have
prepared written plans to engage) at any time during the Term and the business
activities related to such production homebuilding business, including acquiring
and developing land and related improvements, land banking, the design,
construction, marketing and sale and/or rental of single family homes (whether
attached or detached), arranging contracts with vendors, suppliers and
subcontractors, and establishing warranty services; provided, however,
Competitive Business shall not include providing access to lending institutions
and other financing sources, but only if such businesses and their affiliates do
not own or operate a production homebuilding business for single family homes,
and (ii) the “Restricted Area” shall mean anywhere in the United States and in
any other geographic area where the Company or any Affiliate is conducting, or
is actively engaged in pursuing the production homebuilding business for single
family homes (whether attached or detached) on the Termination Date.
(b)    Executive covenants and agrees that during the Restricted Period, whether
or not Executive is terminated with or without Cause, or whether such
termination is at the instance of Executive (with or without Good Reason) or
occurs before or after the expiration of the Term, Executive will not (except on
behalf of the Company or an Affiliate), on behalf of himself or directly or
indirectly through another Person (including without limitation as an owner,
principal, partner, officer, director, major stockholder, employee, consultant
or otherwise):

6
    
 



--------------------------------------------------------------------------------



(i)    call on, solicit for services, divert, take away or otherwise attempt in
any manner to solicit the business of any customer, supplier or other business
relation of the Company or any of its Affiliates for a purpose that is a
Competitive Business, or in any way interfere with the relationship between any
such customer, supplier or other business relation and the Company or any of its
Affiliates (including, without limitation, inducing such Person to cease doing
business with the Company or any of its Affiliates or making any negative
statements or communications about the Company or any of its Affiliates); or
(ii)    hire, engage, employ, solicit, take away, induce or attempt to hire,
engage, solicit, take away or induce (either on Executive’s behalf or on behalf
of any other Person) any Person who is then an employee or contractor of the
Company or any of its Affiliates or who was an employee or contractor of the
Company or any of its Affiliates (with respect to the Company’s or any of its
Affiliates’ business) at any time during the twelve-month period immediately
preceding Executive’s Termination Date, if applicable; provided, however, the
restrictions in this Section 7(b)(ii) shall not apply to any individual whose
employment was previously terminated by the Company or any Affiliate of the
Company; and, provided, further, the foregoing shall not apply to any general
solicitation conducted through the use of advertisements in the media, through
the use of search firms or other routine recruiting activities, provided that
such searches are not specifically targeted at employees of the Company or any
Affiliate and that any Person who Executive is otherwise precluded from hiring,
engaging, employing, soliciting or taking away under this Section 7(b)(ii) is
not hired to fill such open position.
(c)    Executive shall notify the Company promptly upon his acceptance of
employment (or commencement of providing consulting services) during the
Restricted Period. Nothing in this Section 7 shall prohibit Executive from being
a passive owner of not more than 5% of the outstanding shares of any class of
securities of any Person listed on a national securities exchange which is
engaged in a Competitive Business, so long as Executive has no active
participation in the Competitive Business of such Person and does not serve on
the board of directors or similar body of such Person.
(d)    The Company and Executive hereby agree and acknowledge that (i) the
Company’s business is national in nature and therefore the geographic
restrictions imposed by the noncompetition and nonsolicitation covenants set
forth in Sections 7(a) and 7(b) are reasonable, necessary and appropriate in
light of the nature of the Company’s business; (ii) by having access to
information concerning employees and customers of the Company, Executive shall
obtain a competitive advantage as to such parties; (iii) the covenants and
agreements of Executive contained in this Agreement are reasonably necessary to
protect the interests of the Company in whose favor said covenants and
agreements are imposed in light of the nature of the Company’s business and the
involvement of Executive in such business; (iv) the restrictions imposed by this
Agreement are not greater than are necessary for the protection of the Company
in light of the substantial harm

7
    
 



--------------------------------------------------------------------------------



that the Company will suffer should Executive breach any of the provisions of
said covenants or agreements; and (v) the covenants and agreements of Executive
contained in this Agreement form material consideration for this Agreement. In
the event that a court of competent jurisdiction shall determine that any
provision of this Agreement or the application thereof is unenforceable in whole
or in part because of the geographic area, duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to modify the geographic area, duration and scope of such provision to the
extent necessary to make it enforceable, and that the provision in its modified
form shall be valid and enforceable to the full extent permitted by law.
(e)    Executive acknowledges and affirms that a breach of Section 7(a) or 7(b)
by Executive cannot be adequately compensated in an action for damages at law,
and equitable relief would be necessary to protect the Company and its
Affiliates from a violation of this Agreement and from the harm which this
Agreement is intended to prevent. Accordingly, and notwithstanding anything
contained in Section 15 below to the contrary, Executive agrees that in the
event of any actual or threatened breach of such provisions, the Company and its
Affiliates shall (in addition to any other remedies which they may have) be
entitled to enforce their rights and Executive’s obligations under this
Section 7 not only by an action or actions for damages, but also by an action or
actions for specific performance, temporary and/or permanent injunctive relief
and/or other equitable relief in order to enforce or prevent any violations
(whether anticipatory, continuing or future) of the provisions of this Section 7
(including the extension of the Restricted Period by a period equal to (i) the
length of the violation of this Section 7, plus (ii) the length of any court
proceedings necessary to stop such violation) , and such relief may be granted
without the necessity of proving actual damages or the inadequacy of money
damages, or posting bond. In the event of a breach or violation by Executive of
this Section 7, the running of the Restricted Period (but not Executive’s
obligations under this Section 7) shall be tolled with respect to Executive
during the continuance of any breach of violation.
(f)    Executive agrees that his obligations under this Section 7 shall survive
the termination or expiration of this Agreement and his employment, whether or
not Executive is terminated with or without Cause, or whether such termination
is at the instance of Executive (with or without Good Reason).
8.    Termination of Employment.
(a)    Executive’s employment with the Company under this Agreement may
terminate upon:
(i)    Executive’s receipt of written notice from the Company of the termination
of his employment for other than Cause (as hereinafter defined), effective as of
the date indicated in such notice (which date may be the date of Executive’s
receipt of such notice);

8
    
 



--------------------------------------------------------------------------------



(ii)    Executive’s receipt of written notice from the Company that Executive’s
employment with the Company shall be terminated for Cause, effective as of the
date indicated in such notice (which date may be the date of Executive’s receipt
of such notice);
(iii)    Executive’s resignation or other voluntary termination of his
employment (with or without Good Reason), provided that Executive shall be
required to give thirty (30) days notice of his termination, except for a
termination for Good Reason in which event the notice provisions of Section 9(e)
shall apply;
(iv)    Executive’s Disability;
(v)    Executive’s death; or
(vi)    the expiration of the Term. If Executive remains employed by the Company
following the expiration of the Term, Executive shall, for all purposes, be an
employee-at-will.
(b)    The date upon which Executive’s termination of employment with the
Company is effective shall be the “Termination Date.”
(c)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall resign from all positions held as officer or director of
the Company or its Affiliates effective as of the Termination Date.
(d)    Upon termination of Executive’s employment with the Company for any
reason, whether prior to, upon or following the expiration of the Term,
Executive shall be entitled to receive unpaid Base Salary through the
Termination Date, the value of Executive’s accrued but unused vacation days, and
reimbursement of business expenses as provided in Section 4(e) (together, the
“Accrued Obligations”) and any vested rights of Executive under any equity
awards or agreements to the extent provided for in accordance with the terms of
such awards or agreements.
9.    Payments upon Termination of Employment.
(a)    If Executive’s employment with the Company is terminated by the Company
without Cause or if Executive resigns with Good Reason, and the Termination Date
is prior to the expiration of the Term and not during the Change of Control
Period, then the Company will, subject to the conditions in Section 9(h),
including, without limitation, subject to the condition that Executive is in
compliance with the terms of Sections 5, 6 and 7 hereof, pay to Executive as
severance pay an amount equal to Three Million Dollars ($3,000,000). If, prior
to the expiration of the Term and during the Change of Control Period,
Executive’s employment with the Company is terminated by the Company without
Cause, or if Executive resigns with Good Reason, then the

9
    
 



--------------------------------------------------------------------------------



Company will, subject to the conditions in Section 9(h), including, without
limitation, subject to the condition that Executive is in compliance with the
terms of Sections 5, 6 and 7 hereof, pay to Executive as severance pay an amount
equal to two and one-half (2-1/2) times the sum of Executive’s then Base Salary
and target annual bonus for the Company’s fiscal year in which the Termination
Date occurs. In addition Executive shall be entitled to receive the Accrued
Obligations and the rights set forth in Section 8(d) hereof. Executive shall not
be entitled to any payments under this Section 9(a) in connection with
termination of Executive’s employment for any reason following the expiration of
the Term.
(b)    Severance pay pursuant to Section 9(a) will be paid to Executive in
twelve (12) equal monthly installments, less all legally required and authorized
deductions and withholdings, commencing on the first normal payroll date of the
Company after the sixty (60) day period following the Termination Date (but
commencing no later than 90 days after his Termination Date); provided, however,
that if the Termination Date takes place during the Change of Control Period,
such payment will be made in a lump sum on the date which is sixty (60) days
after the Termination Date.
(c)    If Executive’s employment with the Company is terminated for any reason
after the end of the Term (i.e., while Executive is an employee-at-will) or is
terminated on or prior to the expiration of the Term by reason of:
(i)    Executive’s resignation without Good Reason or other voluntary
termination of his employment;
(ii)    termination of Executive’s employment by the Company for Cause;
(iii)    Executive’s Disability; or
(iv)    Executive’s death,
then Executive will only be entitled to receive the Accrued Obligations and
other rights in Section 8(d).
(d)    “Cause” means:
(i)    any breach by Executive of this Agreement or any other agreement between
Executive and the Company or any of its Affiliates, excluding for this purpose
an action not taken in bad faith and which is remedied by Executive within
fifteen (15) days after receipt of written notice thereof given by the Company;

10
    
 



--------------------------------------------------------------------------------



(ii)    unlawful conduct or gross misconduct that is willful and deliberate on
Executive’s part and that, in either event, is materially injurious to the
Company or any of its Affiliates;
(iii)    the conviction of Executive in any jurisdiction for (or pleading of no
contest to or nolo contendere to) any crime that constitutes a felony or that
constitutes a misdemeanor that involves fraud, moral turpitude or material loss
to the Company or any of its Affiliates, or their respective businesses or
reputations;
(iv)    failure or refusal to attempt to follow the lawful written directions of
the Board within a reasonable period after written notice of a failure to follow
such directions is delivered to Executive;
(v)    nonfeasance with regard to Executive’s duties, taken as a whole which
continue after a written notice thereof is delivered to Executive;
(vi)    willful and deliberate breach by Executive of his fiduciary obligations
as an officer or director of the Company or any of its Affiliates;
(vii)    an act or acts of dishonesty, fraud or embezzlement undertaken by
Executive and intended to result in substantial gain or personal enrichment of
Executive; or
(viii)    a determination or request by any court of competent jurisdiction or
regulatory authority that Executive be removed or disqualified from acting as an
officer of the Company.
(e)    “Good Reason” means, so long as no event, circumstance or condition has
occurred or exists that would give rise to the Company’s right to terminate
Executive for Cause, the occurrence of any of the following conditions during
the Term without Executive’s consent:
(i)    a material diminution in Executive’s authority, duties or
responsibilities; or
(ii)    any other action or inaction that constitutes an uncured material breach
by the Company of this Agreement; or
(iii)    during the Change of Control Period, relocation of Executive’s primary
office to a location more than thirty-five (35) miles from Atlanta, Georgia.
Notwithstanding the foregoing, the occurrence of any of the events described
above will not constitute Good Reason unless (A) Executive gives the Company
written notice within fifteen (15) days after the initial occurrence of an event
that Executive believes constitutes Good Reason and

11
    
 



--------------------------------------------------------------------------------



describes in such notice the details of such event; (B) the Company thereafter
fails to cure any such event within fifteen (15) days after receipt of such
notice; and (C) Executive’s Termination Date as a result of such event occurs at
least 31 days after the Company’s receipt of the notice referred to in clause
(A), but no more than 60 days after the initial occurrence of such event.
(f)    For purposes of this Agreement, “Disability” means, as a result of a
physical or mental injury or illness, Executive is unable to perform the
essential functions of Executive’s job with reasonable accommodation for a
period of (i) 120 consecutive days or (ii) 180 days in any 12 month period. Any
question as to the existence of a Disability to which the Executive and the
Company cannot agree will be determined in writing by a qualified independent
physician mutually acceptable to Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each will appoint
a physician and those two physicians will select a third who shall make such
determination in writing. This written determination of Disability will be final
and conclusive for all purposes under this Agreement.
(g)    In the event of termination of Executive’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Section 9(a) or 9(c), as the case may be, and the Company shall
have no other obligation to Executive or to his beneficiaries or his estate,
except as otherwise provided by law, under the terms of any employee benefit
plans or programs then maintained by the Company or any of its Affiliates in
which Executive participates.
(h)    Notwithstanding the foregoing provisions of this Section 9, the Company
will not be obligated to make any payments under Section 9(a) or Section 9(b)
hereof unless (i) Executive, if reasonably requested by the Board and for no
additional consideration, completes such transitional duties as the Board may
assign; (ii) Executive signs a release of claims in form satisfactory to the
Company, which release shall contain a “carve-out” for any rights under Delaware
law and the By-Laws of the Company to indemnification and advancement of
expenses, on or before expiration of the twenty-one (21) day period following
the Termination Date and all applicable rescission periods provided by law have
expired; and (iii) Executive is in compliance with the terms of this Agreement
and any other agreements with the Company that survive the termination of
Executive’s employment, including, without limitation, Executive is in
compliance with the terms of Sections 5, 6 and 7 hereof. Notwithstanding any
provision of this Agreement to the contrary, the timing of Executive’s execution
of the release of claims will not, directly or indirectly, result in Executive
designating the calendar year of payment, and if a payment that is subject to
execution of the release of claims could be made in more than one taxable year,
that payment will be made in the later taxable year.
(i)    For purposes of this Agreement, a “Change of Control” shall mean:

12
    
 



--------------------------------------------------------------------------------



(A)    The acquisition by any Person (as hereinafter defined), including,
without limitation, any group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of twenty-five (25%) percent or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change of Control: (1) any such acquisition directly from the
Company unless it exceeds 35% of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (C) of this section; or
(B)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(C)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
(50%) percent of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such

13
    
 



--------------------------------------------------------------------------------



corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five (25%) percent or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination, provided that for purposes of this subsection a Change of
Control shall not be deemed to have occurred as result of such Business
Combination if the Business Combination was approved by the Board and no
Person’s ownership exceeds 35% of the outstanding shares or combined voting
power of the company resulting from such Business Combination; or
(D)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(j)    For purposes of this Agreement, the “Change of Control Period” shall mean
the period commencing on the date of the consummation of a Change of Control
(the “Closing Date”) and ending on the second (2nd) anniversary of the Closing
Date. If on the Closing Date there is less than one (1) year remaining in the
Term, then the Expiration Date of this Agreement (and correspondingly the Term)
shall be extended until the first (1st) anniversary of the Closing Date.
10.    Return of Records and Property. Upon termination of Executive’s
employment with the Company or at any time upon the Company’s request, Executive
shall promptly deliver to the Company any and all of the Company’s and its
Affiliate’s records and any and all of the Company’s and its Affiliate’s
property in his possession or under his control, including manuals, books, blank
forms, documents, letters, memoranda, notes, notebooks, reports, printouts,
computer disks, computer tapes, source codes, data, tables or calculations and
all copies thereof, documents that in whole or in part contain any trade secrets
or Confidential Information of the Company or its Affiliates and all copies
thereof, and keys, access cards, access codes, passwords, credit cards, personal
computers, telephones and other electronic equipment belonging to the Company or
its Affiliates.
11.    Remedies. Executive acknowledges that monetary damages alone will not
adequately compensate the Company for the harm caused by any breach by him of
the provisions of Sections 5, 6, 10 or 12 hereof. Accordingly, in the event of
any actual or threatened breach of any such provisions, and notwithstanding
anything contained in Section 15 below to the contrary, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the

14
    
 



--------------------------------------------------------------------------------



necessity of proving actual monetary damages. Nothing in this sub-paragraph
shall be construed to limit or prevent the Company from recovering any monetary
damages it can prove as a result of Executive’s breach of Sections 5, 6, 10 or
12 hereof.
12.    Non-Disparagement. Executive will not at any time, during or after the
Term, disparage, defame or denigrate the reputation, character, image, products
or services of the Company, or of any of its Affiliates, or, any of the
Company’s or its Affiliate’s directors, officers, stockholders, members,
employees or agents. The Company will not, except as may be required by law,
issue any official press release or statement which is intended to disparage
Executive.
13.    Miscellaneous.
(a)    Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement, and any disputes or
controversies arising hereunder, shall be governed by the laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule, whether of the State of Delaware or any other jurisdiction, that would
cause the application of laws of any jurisdiction other than the State of
Delaware.
(b)    Jurisdiction and Venue. Executive and the Company consent to jurisdiction
of the courts of the State of Georgia in the greater Atlanta, Georgia area
and/or the United States District Court for the Northern District of Georgia,
for the purpose of resolving all issues of law, equity or fact, arising out of
or in connection with this Agreement, and any action involving claims of a
breach of this Agreement shall be brought in such courts. Each party consents to
personal jurisdiction over such party in the state and/or federal courts of or
in Georgia and hereby waives any defense of lack of personal jurisdiction.
Venue, for the purpose of all such suits, shall be in any state or federal court
in Georgia.
(c)    Waiver of Jury Trial. SUBJECT TO SECTION 15 BELOW, IN THE EVENT OF ANY
DISPUTE OR CONTROVERSY BETWEEN THE PARTIES ARISING HEREUNDER, THE PARTIES HEREBY
KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE WITHOUT A JURY TO THE FULLEST EXTENT PERMISSIBLE
UNDER APPLICABLE LAW.
(d)    Entire Agreement. This Agreement contains the entire agreement of the
parties relating to Executive’s employment with the Company and supersedes all
prior agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth herein. Without
limiting the generality of the foregoing, this Agreement supersedes and replaces
that certain Employment Agreement between the Company and Executive dated as

15
    
 



--------------------------------------------------------------------------------



of June 13, 2011 (the “Prior Employment Agreement”), as the same may have been
amended, the Prior Employment Agreement being of no further force or effect.
(e)    No Violation of Other Agreements or Obligations. Executive hereby
represents and agrees that neither (i) Executive’s entering into this Agreement
nor (ii) Executive’s carrying out the provisions of this Agreement, will violate
any other agreement (oral, written or other) to which Executive is a party or by
which Executive is bound, including without limitation any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to his employment with the Company. Executive will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or others
and agrees not to enter into any agreement either written or oral in conflict
with this Agreement.
(f)    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.
(g)    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
(h)    Assignment. Executive shall not assign his rights or delegate his
obligations under this Agreement without the prior written consent of the
Company, which consent the Company may withhold in the exercise of its absolute
discretion. Executive agrees that the Company may assign this Agreement. All
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective transferees, successors and
assigns. In the event of the death of Executive, any payments owing to Executive
under this Agreement shall be made to Executive’s estate or legal
representative.
(i)    Affiliated Entities. As used in this Agreement, the term “Affiliate”
means, with respect to any Person, any Person controlling, controlled by or
under common control with such Person, and, in the case of an individual, means
his or her spouse, siblings, ascendants and descendants, and, with respect to
the Company, includes, without limitation, each Person which controls the
Company, is controlled by the Company or is under common control with the
Company. For purposes of this definition, “control,” “controlled by” and “under
common control with,” as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise. As used in this Agreement, the term “Person” means

16
    
 



--------------------------------------------------------------------------------



and includes an individual, a partnership, a joint venture, a corporation, a
trust, an association, a limited liability company, an unincorporated
organization and any other entity, and a government or any department, political
subdivision or agency thereof.
(j)    Notices. Notices required to be given under this Agreement must be in
writing and will be deemed to have been given when notice is personally served,
one business day after notice is sent by reliable overnight courier or three
business days after notice is mailed by United States registered Or certified
mail, return receipt requested, postage prepaid, to the fast known residence
address of Executive or, in the case of the Company, to its principal office, to
the attention of the Chairman of the Board of Directors, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address will be effective only upon
receipt by the other party.
(k)    Taxes. The Company may deduct from any payments made and benefits
provided to Executive hereunder any withholding or other taxes which the Company
is required or authorized to deduct under applicable law. Executive shall be
liable and responsible for all of Executive’s tax obligations applicable to the
compensation and benefits provided to Executive under this Agreement.
(l)    Code Section 409A. This Agreement shall at all times be interpreted and
operated in compliance with Section 409A of the Code. The parties intend that
the payments and benefits under this Agreement will qualify for any available
exceptions from coverage under Code Section 409A and this Agreement shall be
interpreted accordingly. Without limiting the generality of the foregoing and
notwithstanding any other provision of this Agreement to the contrary, (i) with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to the Termination Date
or other termination of Executive’s employment are intended to mean Executive’s
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i),
(ii) each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement,
including, without limitation, under Section 9(a), shall be treated as a right
to a series of separate payments, (iii) each such payment that is made within
2-1/2 months following the end of the calendar year that contains the date of
the Executive’s Termination Date is intended to be exempt from Code Section 409A
as a short-term deferral within the meaning of the final regulations under Code
Section 409A, (iv) each such payment that is made later than 2-1/2 months
following the end of the calendar year that contains the date of the Executive’s
Termination Date is intended to be exempt under the two-times pay exception of
Treasury Reg. § 1.409A-1(b)(9)(iii), up to the limitation on the availability of
that exception specified in the regulation, and (v) each payment that is made
after the two-times pay exception ceases to be available shall be subject to
delay (if necessary) as provided for “specified employees” below.



17
    
 



--------------------------------------------------------------------------------



If Executive is a “specified employee” within the meaning of Code Section 409A
at the time of Executive’s separation from service, then to the extent necessary
to avoid subjecting Executive to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under this Agreement
during the six-month period immediately following Executive’s separation from
service shall not be paid to Executive during such period, but shall instead be
accumulated and paid to Executive (or, in the event of Executive’s death, to
Executive’s estate) in a lump sum on the first business day after the earlier of
the date that is six months following Executive’s separation from service or
Executive’s death.


To the extent any reimbursements or in-kind benefits due to Executive under this
Agreement are subject to Code Section 409A, (i) the expenses eligible for
reimbursement or the in-kind benefits provided in any given calendar year will
not affect the expenses eligible for reimbursement or the in-kind benefits
provided in any other calendar year; (ii) the reimbursement of an eligible
expense must be made no later than the last day of calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursements or in-kind benefits cannot be liquidated or exchanged for any
other benefit.


Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Section 409A from Executive or any other individual to the Company or any of its
Affiliates
(m)    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission), and such
counterparts executed and delivered, each as an original, shall constitute but
one and the same instrument.
(n)    Severability. Subject to Section 7 hereof, to the extent that any portion
of any provision of this Agreement shall be invalid or unenforceable, the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect, and so far as is reasonable and possible,
effect shall be given to the intent manifested by the portion held invalid and
unenforceable.
(o)    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

18
    
 



--------------------------------------------------------------------------------



14.    Parachute Payments.
(a)    Notwithstanding anything contained herein to the contrary, any payment or
benefit received or to be received by Executive, whether payable pursuant to the
terms of this Agreement or any other plan, arrangements or agreement with the
Company or any Affiliate of the Company (collectively, the “Total Payments”),
shall be reduced to the least extent necessary so that no portion of the Total
Payments shall be subject to the excise tax imposed by Section 4999 of the Code,
but only if, by reason of such reduction, the Net After-Tax Benefit (as defined
below) received by Executive as a result of such reduction will exceed the Net
After-Tax Benefit that would have been received by Executive if no such
reduction was made. If excise taxes may apply to the Total Payments, the
foregoing determination will be made by a nationally recognized accounting firm
(the “Accounting Firm”) selected by the Company and reasonably acceptable to
Executive. The Company will direct the Accounting Firm to submit any such
determinations and detailed supporting calculations to both Executive and the
Company not less than fifteen (15) days before the date on which a payment
becomes due.
(b)    If the Accounting Firm determines that a reduction in payments is
required pursuant to this Section 14, cash benefits shall first be reduced,
followed by a reduction of non-cash payments, including option or stock award
vesting acceleration, in each case, beginning with payments that would be made
last in time and only to the least extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay or provide such reduced amounts to Executive in accordance
with the terms of this Agreement or any other applicable plan, arrangement or
agreement governing such payments.
(c)    If applicable, Executive and the Company will each provide the Accounting
Firm access to and copies of any books, records and documents in their
respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this
Section 14. The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this
Section 14 will be borne by the Company.
(d)    For purposes of this Section 14, “Net After-Tax Benefit” means (i) the
Total Payments that Executive become entitled to receive from the Company or any
Affiliate of the Company which would constitute “parachute payments” within the
meaning of Code Section 280G, less (ii) the amount of all federal, state and
local income and employment taxes payable by Executive with respect to the Total
Payments, calculated at the maximum applicable marginal income tax rate, less
(iii) the amount of excise taxes imposed on Executive with respect to the Total
Payments under Section 4999 of the Code.

19
    
 



--------------------------------------------------------------------------------



15.    Arbitration; Attorneys’ Fees. Except as provided in Section 7(e) and
Section 11, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Atlanta, Georgia by
three arbitrators in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. The provisions hereof are intended to
supersede the Company’s “RCB Program”. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (a) the United States District Court of the Northern District of
Georgia, (b) any of the courts of the State of Georgia in the greater Atlanta,
Georgia area, or (c) any other court having jurisdiction. The Company and
Executive further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Each party shall bear all
of its own costs and expenses, including attorneys’ fees, incurred in connection
with any dispute under this Agreement, including in connection with any
arbitration proceeding pursuant to this Section 15; provided, however, that if
Executive incurs legal fees in seeking to obtain or to enforce any rights or
benefits provided by this Agreement and is successful in obtaining or enforcing
any material rights or benefits through settlement, arbitration or otherwise,
the Company shall promptly pay Executive’s reasonable legal fees incurred in
enforcing this Agreement.
IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.


COMPANY:
 
EXECUTIVE:
BEAZER HOMES USA, INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Brian C. Beazer
 
By:
 
/s/ Allan P. Merrill
Name:

 
Brian C. Beazer
 
Name:

 
Allan P. Merrill


Title:
 
Chairman of the Board of Directors
 
Title:
 
President and Chief Executive Officer




20
    
 

